Citation Nr: 0629396	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected diabetes mellitus, type II, 
from an initial grant of service connection.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected diabetes mellitus, type II, 
is manifested by the need for insulin, oral hypoglycemic 
agents and a restricted diet, but does not require the 
regulation of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 20 
percent for service-connected diabetes mellitus, type II, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

The veteran has appealed the initial 20 percent disability 
evaluation assigned for service-connected diabetes mellitus, 
type II, under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
effective July 9, 2001.  See July 2002 rating decision.  
Ratings higher than 20 percent under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005) all require the regulation of 
activities, in addition to other criteria.  

The evidence of record indicates that the veteran is required 
to take insulin and to follow a restricted diet.  See 
February 2003 PC attending follow-up note (active outpatient 
medication list); June 2006 hearing transcript.  The evidence 
does not support the assignment of an increased rating for 
the veteran's service-connected diabetes mellitus, type II, 
however, as there is no evidence that the veteran's 
activities require regulation.  In fact, the veteran 
testified that he has been encouraged to exercise in order to 
keep his diabetes mellitus under control.  See June 2006 
hearing transcript; see also January 2003 (encouraged to 
begin swimming to keep hyperlipidemia under control).  In the 
absence of evidence that the veteran's diabetes mellitus, 
type II, requires regulation of activities, an increased 
rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2005) is not warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran was given section 5103(a) notice in a May 2002 
letter that advised him of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  The veteran was instructed to give VA any pertinent 
evidence in his possession in the September 2003 Statement of 
the Case (SOC) .  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. At 187.  The veteran was 
also provided notice of the appropriate disability rating and 
effective date of any grant of service connection in a March 
2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

It is acknowledged that the section 5103(a) notice provided 
to the veteran did not include notice of the necessary 
evidence to support a claim for increased rating.  In this 
case, however, the issue concerning the initial evaluation of 
the veteran's service-connected diabetes mellitus, type II, 
was raised in a Notice of Disagreement (NOD), which is 
subject to section 7105 procedures.  VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (2004).  The Board is bound to follow this 
precedent opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant VA and private treatment records have 
been obtained and the veteran was provided an opportunity to 
present testimony in support of his claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.


For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability rating in excess of 20 percent for diabetes 
mellitus, type II, is denied.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the veteran's claim for 
service connection for PTSD.  Further development would 
ensure that the veteran's due process rights, including those 
associated with the duties to notify and assist, are met.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  The 
specific bases for the remand are set forth below.

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor had occurred.  See 38 C.F.R. § 
3.304(f) (2005).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2005).

The veteran was awarded the Combat Action Ribbon.  See DD 
214.  As such, the in-service stressors detailed in his July 
2002 statement are presumed to have occurred pursuant to 
38 C.F.R. § 3.304(f)(1).  Service connection for PTSD was 
denied, however, on the basis that there was no evidence of a 
confirmed diagnosis.  See October 2002 rating decision.  

The veteran's private psychologist, Dr. Skinner, indicates 
that the veteran does suffer from PTSD.  See May 2004 
statement and November 2002 psychological report; March 2006 
letter.  It appears, however, that Dr. Skinner's diagnosis 
was not made pursuant to the DSM IV criteria, as required by 
38 C.F.R. § 3.304(f) (2005), since he cites the post-
traumatic stress diagnostic scale (PDS) by Edna. B. Foa, 
Ph.D.  See November 2002 psychological report.  

Several recent statements from personnel at the VA Medical 
Center (VAMC) in Atlanta indicate that the veteran has been 
diagnosed with PTSD, chronic and severe, as well as major 
depressive disorder, single episode, moderate to severe.  
They report that he has been receiving treatment at the VAMC 
mental health clinic since July 2003 and is an active 
participant in a weekly PTSD support group.  See April 2006 
letters from Doctors Griofa and Vrochopoulous.  Although VA 
treatment records have been associated with the claims 
folder, they are all dated prior to July 2003.  As such, the 
RO should update the veteran's treatment records from the 
Atlanta VAMC.  

The Board acknowledges that the April 2006 letter from Dr. 
Vrochopoulous indicates that the veteran's PTSD is related to 
his combat experiences during the Vietnam War.  A VA C&P 
examination should be conducted, however, to confirm that the 
second element of a claim for PTSD - a link between current 
symptoms and an in-service stressor as shown by medical 
evidence - has been met.  This is especially important as the 
veteran did not meet the DSM IV criteria for a diagnosis of 
PTSD during an August 2002 C&P examination and because 
evidence of record indicates there are other factors that 
might have contributed to his mental state.  See February 
1998 medical record from Dr. Grubber (very depressed because 
he injured himself at work); February 2000 record from Dr. 
Skinner (depressed, overanxious, and frustrated in dealing 
with the disability process); May 2006 statement from E.M. 
Keith (niece tragically killed in 2004; to mention her still 
causes him emotion stress and bouts of tears).  The veteran 
is hereby notified that it is his responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failing to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain the veteran's treatment 
records from the Atlanta, Georgia VAMC 
since June 2003.  

2.  Schedule the veteran for an 
examination to determine (a) whether the 
veteran meets the diagnostic criteria for 
PTSD and (b) if so, whether PTSD is 
related to combat experiences in Vietnam.  
The veteran's claims folder should be 
made available to the examiner.  Any 
report(s) resulting from the examination, 
including the examiner's report(s) 
interpreting diagnostic studies, if any, 
should be associated with the veteran's 
claims folder.  The examination report 
should include an explanation of which 
diagnostic criteria for PTSD the veteran 
meets and, if the diagnostic criteria for 
PTSD are met, should identify the 
stressor(s) that support the diagnosis.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue Supplemental SOC (SSOC) 
and give the veteran and his 
representative an appropriate amount of 
time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


